Ibach J.
This action was instituted by appellee to recover from appellants the sum of $3,019.95, with interest from December 7,1891, alleged to have been paid by appellee on account of the improvement of Fourteenth street, in Englewood addition to the city of Anderson. Upon issues formed, the cause was tried by the court, and, by request, a special finding of facts was made, and conclusions of law were stated thereon in favor of appellee. Over appellants’ motion for a new trial, judgment was rendered, that appellants take nothing by the cross-complaint, and that appellee recover on his complaint.
Appellants, by their assignment of errors, seek to question the sufficiency of various pleadings, and, under their motion for a new trial, the sufficiency of the evidence to sustain the special findings, and certain rulings on the exclusion of evidence.
*5431. It is insisted by appellee that no question is presented on these assignments, as appellants have failed to set out in their brief so much of the record as presents the error or objection relied on, in that none of such pleadings nor the demurrers thereto are set out, nor is the substance of any of them set out; that there is a failure to set out the evidence or the substance thereof. An examination of the briefs supports appellee’s contention. It has been held many times that where briefs do not -comply with the rules, as to the important matters here claimed to have been omitted, the errors based on such portion of the record will be deemed waived. Shatz v. Alexandria Gas Co. (1905), 35 Ind. App. 310; Springer v. Bricker (1905), 165 Ind. 532; Talbott v. Town of New Castle (1907), 169 Ind. 172; Miedreich v. Frye (1908), 41 Ind. App. 317; Knickerbocker Ice Co. v. Gray (1905), 165 Ind. 140. The rule is not satisfied by a mere reference to the place in the transcript where the alleged error may be found. Ledbetter v. Coggeshall (1906), 37 Ind. App. 124.
2. Appellants also have failed to set out in their brief the special finding of facts, the sufficiency and correctness of which is denied by them. This omission has been supplied by appellee, and we therefore consider it. The substance of the special findings is as follows: That on October 20, 1891, appellee entered into a contract with Austin P. Bradley, Harvey B. Stout and Joseph A. McCoy, relating to the sale of some land, known as Englewood addition to Anderson; that Fourteenth street was one of the streets in said addition, and was at the time being improved; that one of the stipulations in the contract was that appellee should advance the expense of the improvement of said Fourteenth street, and the cost thereof should be charged to Bradley, Stout and McCoy; that appellee, under the contract paid for said improvement the sum of $3,019.95; that, while this work was in progress, McCoy assigned his interest in the contract to Bradley, and Bradley assigned a third interest in the *544contract to appellant Cooper; that, as a part of the purchase price of said real estate, Cooper assumed the obligations of McCoy, under the contract, except the obligation to give notes for any balance that might be owing after three years; that, while the work of improving said street was still in progress, appellant Stout sold and transferred his interest to appellant Backus, and Backus likewise assumed the obligations of Stout, excepting the obligation to execute notes for the balance of the purchase money unpaid at the expiration of three years; that all the assignments were made with the approval and consent of appellee; that between December 7, 1891, and August 9, 1892, appellee paid for the improvement of Fourteenth street the sum of $3,019.95; that said amount was paid in various sums from time to time as the work progressed, and on August 9, 1892, appellant Bradley executed to appellee his receipt or contract concerning said money and payment as follows:
“Anderson, Indiana, August 9, 1891.
Received of Jacob H. Harter, $3,019.95, on account of Fourteenth street pay-roll, to draw interest at the rate of six per cent from December 7,1891.
Bradley, Backus and Cooper, per A. F. Bradley. ’ ’
That until August 9, 1892, the money needed for expenses connected with making said improvement was advanced by appellee, part of the time to Bradley and part of the time to Stout; that during the time of the first contract, a partnership existed between Bradley, Stout and McCoy; that after the purchase by Bradley of the interest of McCoy, a noncommercial partnership existed between Bradley and Stout, until Cooper was brought into the company; that from the time of the execution of the first contract with Cooper, until the contract was made with Backus, a noncommercial partnership existed, that involved all the interests of Bradley, Stout and Cooper, and their respective obligations and duties in and pertaining to said real estate and said contract; that from and after the execution of said contract between Brad*545ley, Stout, Cooper and Backus, until October 20, 1894, a noncommercial or nontrading partnership existed between them, and its business pertained to1 the matters involved in said contract, and the performance by said partnership of the parts thereof to be performed by said Bradley, Backus and Cooper, and said firm did business under the firm name of Bradley, Backus & Cooper; that Bradley had full power to receive and pay out money for the improvement of Fourteenth street; that appellee had, or might have had, notice and knowledge, at the time of the execution of the receipt of copy set out in the findings, that Bradley did not have power and authority to execute the receipt for himself and his associates, Backus and Cooper; that no part of the money advanced by appellee for the improvement of said street has ever been repaid to him; that he paid said sum pursuant to the provisions of the contract referred to in these findings, and, at the time of the commencement of his action, the amount was long-past due, and there is due to him from appellants the sum of $4,863.52. It is further found that plaintiff performed all the parts of the contract on his part to be performed, according to the terms thereof. Upon the foregoing facts, the court stated the following conclusions of law: £í (1) The law is with plaintiff, and he is entitled to recover from defendants the sum of $4,500, together with his costs and charges laid out and expended, with relief from valuation and appraisement laws. (2) Defendants are entitled to take nothing on account of their cross-complaint. ’ ’
3. *5464. 5. *545A reversal is asked, for the reason that the evidence does not sustain the special findings. Appellants seek to challenge the finding of the court on the evidence, and yet no statement of the evidence or copy of the findings is set out in their brief. We are able, from the brief, to find a few isolated portions of the evidence, but such are not sufficient to enable us to determine whether the *546court failed to find all the necessary facts, or whether the evidence did not sustain those found. It is a reeognized role, however, that a failure to find any material fact is equivalent to finding against the party upon whom rests the burden of proving such fact. The trial court having found the facts as it did, we are required to presume that they are correct, and that they are founded upon the competent evidence produced at the trial. As the evidence does not appear in the brief, it must be concluded that there was no evidence contrary to the finding of the court. Such being the case, the facts found by the court fully sustain both conclusions of law.
Judgment affirmed.